Calhoon, J.,
delivered the opinion of the court.
The amended bill in this case is one to confirm a tax title. It avers that the sale was made March 5, 1901. This on its face shows that the sale was made on the wrong day; but the amended bill charges that the sale had been, continued from the 4th of March, and that therefore the sale was valid which was made on the 5th. The deed by the tax collector, as the only' description of the property conveyed, recites: “Lot 38, except lots sold Russell, Gottschalk survey, section 8, Tp. 8, R. 11.” The amended bill was demurred to on the ground, among others, that the description in the tax conveyance is void for uncertainty, and because it shows patent ambiguity in the description of the land, and because it does not show that there is a survey in section 8, township 8, range 11, known as the “ Gottschalk Survey,” nor that that section, township, and range, or any part of it, is embraced in the survey. The court below sustained this demurrer, and dismissed the bill, and Boone appeals.
By the amended bill itself it is shown that the map of the Gottschalk survey has been misplaced and cannot be found, and that neither the original nor a copy of it is to be found in the chancery clerk’s office or anywhere else. But the bill charges that the metes and bounds of said survey and its subdivisions into lots are well known and still recognized by *802the people residing and living in the survey and in the surrounding community, and that lands embraced in the survey are assessed as the Gottschalk survey. Whether the Gottschalk survey is a public or a private survey cannot be discovered from the bill. The description, “ lot 38,” is not shown by the conveyance or in the bill to be contained in any land numbers according to the state surveys. If it is in the Gottschalk survey, it will be impossible for the sheriff to find it; and it is not stated who Kussell was, the lots which had been sold to whom were excepted, nor is there any indication in the conveyance of what lots were sold Kussell, nor is there any pointer where the evidence to make the description valid can be found.

Affirmed.